Citation Nr: 0030425	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  97-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for sinusitis with allergic rhinitis and headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from September 1990 to 
August 1992.

This matter comes before the Board of Veterans' Appeals on 
appeal from May 1996 and August 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The Board remanded this matter to the 
RO in June 1999 for additional development.  The RO, having 
complied with the instructions on Remand, returned the case 
to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's sinusitis is productive of 
nonincapacitating episodes, with headaches and nasal drainage 
and congestion, occurring two to three times per year and 
requiring antibiotic therapy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
sinusitis with allergic rhinitis and headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5105 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.97, Diagnostic Code 6513 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1997 rating decision, the RO denied service 
connection for sinusitis with allergic rhinitis and 
headaches.  In August 1997, the RO granted service connection 
for sinusitis with allergic rhinitis and headaches and 
assigned a noncompensable disability evaluation effective 
from October 1995.  In a subsequent rating decision, the RO 
increased the evaluation to 10 percent effective from October 
1995.  The veteran filed a Notice of Disagreement (NOD) to 
the initial May 1997 rating decision.  Therefore, the 
veteran's claim is an original claim placed in appellate 
status by an NOD taking exception with the initial rating 
award.  The VA has a duty to assist the veteran in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Separate ratings may 
be assigned for separate periods of time based upon the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In relation to the present appeal, the veteran reported sinus 
headaches twice per day during a VA examination in April 
1996.  He also reported nasal stuffiness, congestion, and a 
runny nose.  He used a nasal inhaler two to three times per 
day.  Physical examination found no swelling of the 
turbinates or the nasal mucosa, and there was a good passage 
of air of both nostrils.  The veteran kept sniffing as though 
he had a congested nose.  The diagnosis was allergic 
rhinitis.

Medical records from the veteran's private physician indicate 
that he presented with symptoms of congestion, nasal 
drainage, and headaches in April 1994; February, March, July, 
and August 1995; and January, February, September, and 
December 1996.  He was normally prescribed Amoxicillin and 
Robitussin.

VA outpatient records reflect that the veteran was prescribed 
medication and an inhaler in December 1999.  It was observed 
that he had a history of allergic rhinitis and that he now 
had increased nasal discharge and stuffiness with headaches.  
The diagnosis was acute sinusitis and allergic rhinitis.  In 
June 2000, the veteran reported nasal itching and stuffiness 
and occasional headaches.  The physical examination was 
essentially normal.

During a VA examination in February 2000, the veteran 
complained of intermittent sinusitis and rhinitis with 
postnasal drip and nasal stuffiness.  He stated that he had 
two to three episodes per year for which he took antibiotics 
for a 10 day period.  His symptoms were worse in the winter 
and he intermittently used an antihistamine and a steroid 
nasal spray.  The examination of the nose and throat was 
within normal limits.  The veteran was diagnosed with 
intermittent nonincapacitating maxillary sinusitis occurring 
two to three times per year and requiring antibiotic therapy, 
and intermittent allergic rhinitis treated with antihistamine 
and steroid spray.

The veteran's sinusitis with allergic rhinitis and headaches 
has been assigned a 10 percent schedular evaluation pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6513 (2000).  As the 
regulations regarding the evaluation of respiratory 
disorders, including sinusitis, have been revised during the 
pendency of this appeal, the Board will evaluate the 
veteran's sinusitis under both the prior and the revised 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Under the prior criteria of 38 C.F.R. § 4.97, Diagnostic Code 
6513 (1996), a 10 percent evaluation was assigned for 
moderate sinusitis, with discharge or crusting or scabbing, 
and infrequent headaches.  Severe sinusitis, with frequently 
incapacitating headaches, purulent discharge, or crusting 
reflecting purulence, warranted a 30 percent evaluation.

Under the revised criteria of 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (2000), a 10 percent evaluation is in order for 
sinusitis with one or two incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent evaluation is warranted for 
sinusitis with three or more incapacitating episodes per year 
requiring prolonged (four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.

Based upon the aforementioned evidence, the Board finds that 
the symptomatology associated with the veteran's sinusitis 
does not meet the requirements for the next higher evaluation 
under either the former or the revised criteria.  The most 
recent VA examination shows that the veteran suffers from 
nonincapacitating sinusitis occurring two to three times per 
year and requiring antibiotic treatment for approximately 10 
days.  Therefore, the veteran does not meet the former 
criteria as his sinusitis is not characterized as severe and 
does not result in frequently incapacitating headaches.

Likewise, under the revised criteria, the veteran's 
symptomatology does not cause incapacitation, require 
prolonged antibiotic treatment, or occur more than six times 
per year.  Accordingly, the Board finds that the veteran's 
overall disability picture most closely approximates the 10 
percent rating which refers to one or two incapacitating 
episodes per year or three to six non-incapacitating episodes 
per year.  The Board recognizes that the veteran's sinusitis 
may worsen in the future; however, at present, the evidence 
allows for no more than a 10 percent evaluation.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
sinusitis has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2000) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for sinusitis with 
allergic rhinitis and headaches is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
Board of Veterans' Appeals



 
- 3 -


- 1 -


